Citation Nr: 1419969	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the RO reopened the Veteran's claim of entitlement to service connection for right ear hearing loss and denied it on the merits in the August 2011 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the January 2005 final denial is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Competent and credible evidence indicates that right ear hearing loss was incurred in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The requirements for establishing service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for right ear hearing loss was initially denied by way of a January 2005 rating decision, which denied service connection for bilateral hearing loss.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 2005 rating decision included service treatment records and VA treatment records.  Service connection for bilateral hearing loss was denied in that rating decision because there was no evidence showing that the Veteran had a hearing loss disability as a result of his military service.

Evidence added to the record since the January 2005 rating decision consists of a VA examination report, the Veteran's lay testimony, and a medical opinion provided by a private physician.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also material, as it relates to unestablished facts necessary to substantiate the claim, including the issues of current disability and whether that disability is related to service.  Accordingly, the claim for service connection for right ear hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As initial matters, the Board finds that the Veteran currently has right ear hearing loss for VA purposes, and notes that VA has conceded in-service acoustic trauma.  

The Veteran was afforded a VA audio examination in December 2010 in connection with his claim for bilateral hearing loss.  At that time, the Veteran described his in-service noise exposure, and denied exposure to noise after service.  The VA examiner opined that the Veteran's left ear hearing loss was related to service, because a threshold shift had been demonstrated during service.  However, she opined that the Veteran's right ear hearing loss was not related to service, because the Veteran had "normal hearing at Military Separation with no threshold shifts in the right ear."  The examiner based her opinion on the separation audiogram included in the Veteran's service treatment records.  Based on the examiner's opinion, service connection for left ear hearing loss was subsequently granted by the RO.

At his Travel Board hearing in June 2012, the Veteran again testified to his exposure to noise during service, including constant diesel generator noise, and indicated he was not issued hearing protection.  The Veteran also testified that he had not had a separation audiogram, only a whisper test.

Later that month, the Veteran submitted a letter from his private physician, who indicated he had reviewed the Veteran's medical records and discussed with the Veteran his in-service exposure to acoustic trauma.  The physician opined that, based on that evidence, it was at least as likely as not that the Veteran's left and right ear hearing loss were incurred at the same time.

The mandate to accord the Veteran the benefit of the doubt is triggered when 
the evidence has reached a stage of balance.  The Board notes that the Veteran's service treatment records contain an audiogram that reports normal hearing for VA purposes at the time of separation from service, and that the VA examiner provided a negative etiological opinion for the right ear based on that report.  However, given that the Veteran has current right ear hearing loss and that, based on the Veteran's in-service acoustic trauma, the private examiner opined that hearing loss in both ears was as likely as not incurred at the same time, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


